Citation Nr: 1215892	
Decision Date: 05/02/12    Archive Date: 05/10/12

DOCKET NO.  08-39 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD) and anxiety.

2.  Entitlement to a compensable rating for the Veteran's service-connected right epididymitis, claimed as groin problems.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The Veteran had active service from February 1969 to December 1971 with service in Vietnam from September 1969 to September 1970.  He had subsequent service with the Army National Guard with periods of active duty from January 1980 to May 1980, from February 1984 to May 1984 and from June 1985 to September 1985.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, that declined to reopen a claim for service connection for PTSD with paranoid schizophrenia and continued to rate right epididymitis at noncompensable.  

In April 2010, the Veteran testified at a Board hearing at the local RO (Travel Board) before the undersigned Acting Veterans Law Judge; a transcript of that hearing is of record.  

In June 2010, the Board remanded the claim for an increased rating for right epididymitis and reopened and remanded the claim for service connection for an acquired psychiatric disability, to include PTSD for further development.  These matters are once again before the Board.  

The issue of whether new and material evidence has been received to reopen a claim of service connection for a headache disorder has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issue of entitlement to service connection for right epididymitis is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran has been diagnosed by a VA psychiatrist as having PTSD based on an in-service for which there is credible supporting evidence.

2.  The Veteran's anxiety disorder is the result of an in-service disease or injury.


CONCLUSION OF LAW

1.  The criteria for service connection for a psychiatric disability, including PTSD and anxiety, have been met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify & Assist

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

As the Board is granting the claim for service connection, the claim is substantiated, and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

II.  Service Connection Criteria 

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303. 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Service connection for PTSD generally requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred. If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f); see Cohen v. Brown, 10 Vet. App. 128 (1997); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

A determination that a veteran engaged in combat with the enemy may be supported by any evidence which is probative of that fact, and there is no specific limitation of the type or form of evidence that may be used to support such a finding.  VAOPGCPREC 12-99 (1999).  Evidence submitted to support a claim that a veteran engaged in combat may include the veteran's own statements and an "almost unlimited" variety of other types of evidence.  Gaines v. West, 11 Vet. App. 353, 359 (1998).  The Court has held that receiving enemy fire or firing on an enemy can constitute participation in combat.  Sizemore  v. Principi, 18 Vet. App. 264 (2004). 

Effective July 13, 2010, VA amended 38 C.F.R. § 3.304(f) by redesignating paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows: 

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3); See 75 Fed. Reg. 39843 (July 13, 2010).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

III.  Analysis

VA and private treatment records reveal that the Veteran has been diagnosed as having various psychiatric disabilities.  For example, a June 1994 psychiatric consultation from the Mental Health Clinic, Inc included such diagnoses as anxiety neurosis and PTSD.  VA treatment records dated from 2002 to 2011 also included such diagnoses as PTSD, dysthemic disorder, paranoid schizophrenia, and major depressive disorder.  Thus, current psychiatric disabilities have been demonstrated.

Furthermore, VA treatment records and examinations establish a link between the Veteran's PTSD and an in-service stressor.  For example, a May 1986 VA examination found that PTSD relating to the Veteran's Vietnam combat experience could not be ruled out at this time.  An associated social and industrial survey noted that the Veteran served with a Cargo Unit, which was assigned to an Engineering Unit and would transport the food, ammunition, mail, artillery, and troops to designated areas in Vietnam.  

On November 1995 VA examination, the Veteran reported that he was stationed in Cu Chi, Vietnam in the 242nd Artillery Company.  He was a flight engineer crew chief and a gunner on a helicopter.  He reported that during this time, a helicopter caught on fire and some of his friends were burned in it.  He had dreams about this incident.  He was diagnosed with PTSD, provisional upon documentation of his combat status in Vietnam.  

On July 2004 PTSD screening consult, the Veteran reported suffering from trauma, including, but not limited to, being offered a "bronze star" from an elderly man who asked them to deliver ammo in elephant grass near Tay Ninh because the enemy and US fighters were admixed and ammo ran out.  He also reported hovering near a battle field and looking over his machine gun at an enemy soldier whose gun was pointed at him from "three feet away".  The examiner noted that it was as likely as not that there was some psychotic material included in these claimed reports.  The Veteran was diagnosed with PTSD with reasons to worry about the reported stressors.  

Thus, a VA examiner and treatment providers have diagnosed the Veteran as having PTSD based on in-service stressors.  The only remaining questions in this case are whether the evidence supports a finding that the Veteran engaged in combat or experienced fear of hostile military activity, or whether there is credible supporting evidence that the claimed stressor occurred. 

In an October 1995 statement, the Veteran reported, among other things, an incident in which a Chinook was shot down in July 1970 and two men were killed by fire from the crash.  He reported that he trained both men and one of them was his roommate.  He provided the names of the deceased.   

During his April 2010 Travel Board hearing, the Veteran provided more detail and testified that while doing a test run on a recently repaired helicopter, he overheard a mayday call that somebody was going down.  A helicopter was shot with a rocket-fueled grenade at about 50 feet off of the ground and crashed on top of a fuel bladder it was hauling.  It caught on fire and the door gunner and the flight engineer, who was the Veteran's roommate, burned up instantly.  The flight engineer was burned so bad that he lived for only four days, and then died from his wounds.  The Veteran also knew the door gunner who died in the crash.  Other passengers were killed in the incident.  He reported that when his crew heard the mayday call, they went to help, but were not allowed to land as they did not have any guns.  He stated that he witnessed this event.  He reported that he was assigned to the 242nd Assault Support Helicopter Company.  He stated that right after Vietnam, he had trouble sleeping at night and he had nightmares about falling out of the sky and burning up.  

Service personnel records reflect that the Veteran served with the HHD, 21st AVN Co, 5th US Army as a CH-47 Helicopter Repairman.  He served in Vietnam from September 1969 to September 1970.  He also received an Aircraft Crew Badge.  Information received from the U.S. Army and Joint Services Records Research Center (JSRRC) confirms that two of the Veteran's friends along with eight other United States servicemembers were killed.  The Veteran reported that he was present in Vietnam and witnessed a helicopter getting shot down.  The names of the deceased and time and cause of death were confirmed.  As the Veteran's stressor had been conceded, no further stressor research was to be conducted.

The service department has provided credible supporting evidence of a claimed stressor.  38 C.F.R. § 3.304(f).  Inasmuch as the Veteran has been diagnosed with PTSD based on at least one verified stressor, the criteria for service connection for PTSD are met. 38 U.S.C.A. §§ 1131, 5107(b); 38 C.F.R. § 3.304(f). 

With regard to the Veteran's diagnosed anxiety disorder, the evidence reflects that it is also related to his reported in-service stressor.  On December 2010 VA examination, the Veteran reported that his military occupational specialty was that of a helicopter repairman, but that he also was a helicopter crewman while he was in Vietnam.  He reported that he had combat experience between December 1969 and January 1970.  He indicated that he volunteered, along with other aircraft crew members to resupply an isolated element of soldiers who were reported as being in contact with the enemy.  They crew successfully dropped supplies, but as the aircraft was in flight close to the ground he was confronted by an enemy soldier pointing an automatic weapon at him from less than 20 meters.  He reported that he did not fire out of fear that the other man would fire his weapon and kill him.  He reported that this incident and other incidents have bothered him since leaving active service.  He had recurrent and distressing dreams of the events.  He reported anxiety, feeling alienated/isolated, and depressed as a result of chronically re-experiencing combat trauma.  He was diagnosed with anxiety disorder NOS related to active service.  The examiner found that there was no evidence of a psychotic disorder on examination; however, the examiner explained that this could be due to the Veteran's neuroleptic medication that was effective and made him stable.  The examiner indicated that there was a possibility that the Veteran's psychotic behavior in the past may be due to traumatic experiences from combat.  As the Veteran did not have hyperarousal associated with trauma, he was not diagnosed with PTSD on examination.  

The VA examiner opined that it was within a reasonable degree of medical certainty that the Veteran has anxiety disorder, not otherwise specified (NOS), most likely caused by active service.  The examiner added that it was within a reasonable degree of medical certainty that the Veteran's claimed stressor was most likely adequate to support a diagnosis of anxiety disorder NOS.  It was within a reasonable degree of medical certainty that the Veteran's re-experiencing and avoiding symptoms were most likely caused by his claimed stressor proximate to active service.  It was with a reasonable degree of medical certainty that the Veteran's claimed stressor was most likely related to his fear of hostile military activity.  

The VA examiner reasoned that the Veteran's service record reflected combat exposure and the stated narrative provided by the Veteran surpassed the threshold for trauma sufficient to cause PTSD or other chronic anxiety condition.  A face-to-face exam and records reviewed reflected an impairment that was related to trauma from active service.  The Veteran's re-experiencing symptoms were associated with claimed trauma and corresponded with depressed mood and suicidal thoughts.  The Veteran's avoidance behavior and frequent hospitalizations matched decompensated anxiety symptoms.  The examiner also stated that the Veteran's anxiety symptoms and the disability associated with the condition were not better explained by another condition or traumatic event.  The examiner reported that the diagnosis of anxiety disorder NOS was a change and a progression of the prior diagnosis of PTSD in that it was based on trauma and identical manifestations, however, the Veteran did not currently have hyperarousal symptoms that were necessary for a diagnosis of PTSD.  

The December 2010 opinion was accompanied by a detailed rationale; was based upon examination of the Veteran, a review of the claims file, and his reported history; and it reflected that the Veteran's anxiety disorder is related to service.  There are no medical opinions contrary to that of the December 2010 opinion. 

The Board concludes that the criteria for service connection for the currently diagnosed anxiety disorder have also been met.  38 U.S.C.A. §§ 1131, 5107(b); 38 C.F.R. § 3.303.


ORDER

Service connection for an acquired psychiatric disability, to include PTSD and anxiety, is granted. 


REMAND

In the June 2010 remand, the Board instructed the RO/AMC to contact the Veteran and inquire whether he had undergone any treatment for his groin disorder since September 2007.  If the Veteran indicated that he had received any treatment or evaluations, the RO/AMC was to obtain and associate the records with the claims file.  In a June 2010 letter, the AMC requested that the Veteran submit information concerning any recent private treatment.  Although, the Veteran has not identified any type of medical treatment for his right epididymitis, the June 2010 letter appeared to limit the request for records to private treatment only.  On remand, the AMC should clarify whether or not the Veteran sought treatment from VA or privately for any groin related problem and associate the records with the claims file.  The Board notes that the AMC did associate some additional treatment records from Mountain Home VA Medical Center dated from January 2010 to June 2010 and May 2011, however, it appears that Veteran continuously sought treatment at the VAMC and that VA treatment records remain outstanding.  Therefore, it appears that there are additional VA treatment records that have not yet been obtained.  VA has a duty to obtain any such relevant records. 38 U.S.C.A. 5103A(b),(c); Bell v. Derwinski, 2 Vet. App. 611 (1992). 

The Veteran also seeks a compensable rating for right epididymitis that he maintains causes pain with lifting, ambulation, and sexual activity that was worse when reaching climax.  Because there is no specific diagnostic code listed in the rating schedule for such disability, the noncompensable rating was assigned by analogy to 38 C.F.R. § 4.115(b), Diagnostic Code 7599-7523 (2011) (for complete atrophy of testis).  However, the RO did not consider the possible applicability of special monthly compensation (SMC) for loss of use of a creative organ under 38 C.F.R. § 3.350, although the Veteran did not submit a claim for that benefit.  But see 38 C.F.R. § 4.115(b), Footnote 1.  As the Veteran describes painful intercourse and has been diagnosed with erectile dysfunction it is not entirely clear if SMC benefits are applicable, but further consideration is warranted. 

The Board notes that the July and August 2010 VA examinations reported that the Veteran had complaints of pain with sexual activity that was worse with climax and that he had erectile dysfunction, however, it's not clear whether or not the Veteran's erectile dysfunction is a manifestation of his right epididymitis.  Thus, the Board believes the Veteran should be afforded a VA examination to determine the current severity of his right testicular disability prior to appellate consideration of his claim.

Accordingly, the case is REMANDED for the following action

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011). Expedited handling is requested.)

1.  The RO/AMC should contact the Veteran and his representative and obtain the names, addresses and approximate dates of treatment for all medical care providers, VA and non-VA, who have treated him for any groin related problems and whose records are not found within the claims file.  

After the Veteran has signed any necessary releases, those records not already associated with the claims folder should be obtained and associated with the claims folder. Any negative search should be noted in the record and communicated to the Veteran. If he fails to provide a necessary release, he should be advised that he may submit the records himself. 

2.  After the completion of #1 above, schedule the Veteran for an appropriate VA genitourinary examination to determine the current severity and all manifestations of service-connected right epididymitis with painful lifting, ambulation, and sexual activity that was worse when reaching climax.  The Veteran's claims file should be made available to the examiner prior to examination.  All indicated tests and studies should be conducted and all clinical findings reported in detail. 

The examiner should note if the right testicle is atrophied, and whether it causes any impairment of function (if so, the functional impairment must be described in detail).  A rationale should be provided for all opinions proffered. 

3. The Agency of Original Jurisdiction (AOJ) should review the examination report to ensure that it contains the information requested in this remand and is otherwise complete. 

4.  After completion of the above, review the expanded record and determine if an initial compensable rating is warranted for the right epididymitis.  Consideration should also be given to the applicability of SMC under 38 C.F.R. § 3.350.  If the benefits are not granted, the Veteran (and his representative, if any) should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review. 

5. If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order. 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010). 




____________________________________________
Robert O'Brien
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


